                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: SCOTT REINHARDT                                : CHAPTER 13
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         SCOTT REINHARDT                              :
            Respondent(s)                             : CASE NO. 5-20-bk-02656


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 23rd day of November, 2020, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor has excess non-exempt equity in the following:

                     a. Residential real estate

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097




Case 5:20-bk-02656-RNO          Doc 33 Filed 12/01/20 Entered 12/01/20 12:36:48               Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 1st day of December, 2020, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Paul McElrath, Jr., Esquire
1641 Saw Mill Run Blvd.
Pittsburgh, PA 15210


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee2




Case 5:20-bk-02656-RNO         Doc 33 Filed 12/01/20 Entered 12/01/20 12:36:48                Desc
                               Main Document    Page 2 of 2
